OFFICE   OF THE ATTORNEY   GENERAL       OF TEXAS
                        AUSTIN



                                        lwmaaPy 10, 1939


Hon. F.E. Eu&tor, SaaretarJ
State Boar% oi ReglStrtitlOn
For ProfessionalEag.l.neer#
Austin.   Texas




                                 5313 that   au appltaant,
                                 e&etraticn as a profee-
                                 uated fxom the Unfvers5-
                                 8x058 in truth and 532ract,
                                 1937. You adwise this
                              orn applioatio3cm the ap-
                             o him by you. You further
                             woul% not have been gPente%
                             the true facta beau before it,
                      outline a proaedurer which the Board
                     case of this kiad, if it 58 our con-
                    ert5ffoate should be CaiUelb3d.
             section 22 of hrtiole 327la, in part, reads
a8 follom?
              "The Board shall have the power to r@-
      voke the cmtlficata of regietrationof any
     Hon. F.E. Rightor, February 10, 1939, Psge 2


          registrantwho 5s found guilty of:
                (a) The practioe of any fraud or de-
          asit 5n obtaining a aertlrioateof registra-
          tion; * l *
                In determingany suoh oharges the Board
          shall prooeed upon sworn informationfurn5sh-
          ed 5t by any reliable resident of this State;
          such 5nformationshall bs in writing and shall
          be duly verified by the person ran&l&r w5t.h
          the faots therein o rged, and three (3) oop-
          ice of the same &al"i be filed with the Sears-
..        tary of the Board. Upon reoeipt of sush in-
          forrpatlOnthe Board, if it deems:the 5n$ormatlon
          8qfrLoientto support further aotion on its
          PC, shall make an order setting the oharges
          therein aontained far hearing at a epeoified
          t5ms and plaoe, and the Seorstary of the Board
          shall oause a oopy of the Board's order and of
          the informationto be served upon the aoowed
          at least thirty (30) days before the date ap-
          po5nted 5n the ordsr for the hearing. The ao-
          cused may appear in person orby oounsel, or
          both, at the time and plaae named in the ardsr
          and make his defense to the ssme. 'Iithe ao-
          oused rails or refuses to appoar,'theBoard
          may proo&ed to hear and determ?.nethe oharges
          in his absenoe. If the aooused pleads guilty,
          or upon a hearing of tha charges the Board and
          a majority of its members shall find then to
          be true, it may entor an order revoking the
          oertif'loateof reglstratioaof swh reg5stBo-
          ed professionaleng5neer. The Board shall~
          have the power, through its Chairman or Seare-
          tarp, to admInister oaths and compel the at-
          tendanoe of witn&ses before lt as ia civil
          oases in the dietriot oourt by subpoena Issued
          over the signature of the Secretary and seal of
          the Board. If the aooused'deslreathe evidenos
          to be preservedand shall so inform ths,Board~
          before the hearing is begun and shall deposit
Hon. P.E.   RightcPr,   February   10,   1939, Page 3

      with the Board suoh a sum of money as the
      Board may deem reasonablynecessary for the
      employment of a stenographer,then the Board
      shall employ suoh stenographerend when so
      employed he shall be the offioial stenogra-
      pher of the Board for the purpose or report-
      5ng the evidenoe and proosed5ngsof swh
              In prooeed5ngsunder his section as
      x'othera      a majority of the Board sh&ll
      constitute    a’quorutn.

           When the Doard has oompleted suoh hear-
      ing it shall saakea reoord of its findings
      and order and shall deuse a oertified copy
      thereof to be forwarded to the aooused.
            Any person who nuryfeel himself aggriev-
      e% by reascm of~the rerooation of his cart&-
      rioate of registrationby the Board, aa h&e-
      5nabove .authorized,shell have the right to
      file suit within thirty (30) days after reoelv-
      ing notioe OS the Board's order revokiag &is
      oertirioateof registration,in the district
      aourfiof the county of his residenoe, or of
      the tmunty in whfoh the alleged offense relied
      upon as grounds for revooationtook plaoe, to
      annul or vaoata the order of the Board revok-
      5ug the oert5fioate of regiotmtioh. Said
      suit shall be filed against the Poerd as de-
      fendant, and,servioeof prooeos may be had up-
      on its Chairman or Zoorotary. The s.xitshall
      be tried as other oivil causes, ths burden
      .of proof devo1vin.gu?on the plaintiff assail-
      ing the order of revoaation.*
            Seotion 23 of Artiole 32718 of the Revised
Civil Statutea of Texas reads as follows:
           -On or after the f5rat day of Sauuary,
      1939, any person who shall pructioe, or offer
      to praatice, the profession of~engineerS.ugin
      tnis State wlthout being r&stared or exempt-
Bon. P.S. Rightor, February 10, 1939, Page 4


     ad ln aaaordsnaewith the prwlslons oi tnls
     Aat, or any person presenting or attempting
     to use as nis own the oertlflaateof regls-
     tration or the seal of another, or any per-
     son who shall give sny false or forged ovl-
     denae or anyklndtothe    Bosrdorto any
     member thereof ln obtaining a aertlflaateof
     registration,or any person who shall violate
     any or the provisions of this Xot, be fined
     not less then One Rundred ( 100.00) Dollsre
     nor more than Five Rundred t$500.00) Dollars,
     or be oonflned in all for's period of not
     exaoedingthree (3 months, or both. Eaah
     day of suah viol&ion shall be a sepsrste of-
     fence.
           The Board Is ahsrgedwlth the duty of
     aiding ln the enforoementot the provisions
     or this Aat, and any member of the Board may
     present to a proseautlng0fri0er  oanplsintpl
     relatiaqto violations of any of the provl-
     slons or this Aatt snd the Board through lte
     members orrleera, aounsel and agents msy
     esslst In the trial of any assea involving
     alleged violation of said stntut'es,subjoat
     to the control oi'the proseoutingoff9aars.
             The Attorney General or his asalstants
     shall act ;1sla& adviser of ths %xlrd and
     shall render suoh lc@11 assistance11szftybe
     nfm39~aryin 0nr0raing md na;dng esffxtive
     the prwls&ons of this Aot; providedthst
     this shall not relieve the loaal prosecuting
     dffiaers   or any of their duties under the
     law as such.*
           You are respeattullyodvlsed that it 1s the
opinion 0r th$s departmentunder your stntezf& of faots
ssd under the authorities quoted above, YOU would be
justlriedto institute proaeedlngsoutlined in Ssations
Hon. F.X. Mghtor, February 10, 1939, Page 5


22 and 23 or Artlole 327l.aabove quoted, to revoke the
aertlfloateat registrationof the registrantbeaause
of the praatloe of fraud or dwelt in obtaizxlng the aer-
tiritum and you would aloo be justifiedIn ifling orim-
lnaJ.charges under Seation 23 against registrants.
          Trusting this answers your Inquiry, we are
                                Yours very truly




                                      Wm. J.FannI.ng
                                           Assistant